Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albadawi et al (US 2018/0232902 A1 newly cited), hereinafter ALBADAWI, in view of Molchanov et al (US 2016/0259037 A1 previously cited), hereinafter MOLCHANOV.
Regarding claim 1, ALBADAWI discloses a control method for a home device (control elements such as a television 6, speakers 8, a gas fireplace 14, or motorized curtains 16 [0019]) having a radar wave sensor (one or more sensors 102 may include cameras, motion detectors, proximity sensors, radar systems, lidar systems, etc. [0031]), the control method comprising:
recognizing a body contour of a user through a radar wave emitted from the radar wave sensor (once human presence in the physical environment is recognized, the smart assistant computer attempts to identify the human. The entity tracker 100 can use techniques such as “coarse” facial recognition algorithms, images, voice recognition algorithms, or identifying the human based on their body shape, hair/skin color, etc. [0080])
determining whether a recognized body contour is a specified body contour or not (context information 110 may include the entity tracker’s guesses/predictions as to an identity, position, and/or status of one or more detected entities based on received sensor data [0034])
in response to determining that the recognized body contour is the specified body contour, monitoring the user through the radar wave emitted from the radar wave sensor (upon confirming the identity of the human, the smart assistant computer dedicates a first level of computational resources to track the human [0081])
However, ALBADAWI does not disclose:
(monitoring) an action of the user
and controlling the home device to perform a function corresponding to the action of the user when the action of the user matches a preset action
In a similar field of endeavor, MOLCHANOV teaches:
performing gesture recognition based on a hand behaving as a non-rigid object [0045]
the host 108 determines commands associated with detected gestures that may be determined and communicates the commands to another system [0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of MOLCHANOV because doing so would eliminate distractions and difficulties for users to interact and utilize in-vehicle functions such as on-screen or physical button/knob, as recognized by MOLCHANOV.
Regarding claim 2, ALBADAWI/ MOLCHANOV discloses the control method for the home device according to claim 1. 
However, ALBADAWI/ MOLCHANOV does not disclose that the control method further comprises: recognizing a distance between the user and the home device through the radar wave emitted from the radar wave sensor; and monitoring the action of the user through the radar wave emitted from the radar wave sensor when the user is within a specified distance. 
MOLCHANOV teaches that for sensing drivers’ hand gestures, the maximum distance of interest can be                         
                            
                                
                                    r
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     = 1.5 m [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of MOLCHANOV because doing so would eliminate distractions and difficulties for users to interact and utilize in-vehicle functions such as on-screen or physical button/knob, as recognized by MOLCHANOV.
Claims 8 and 14 correspond to claim 2 in scope and therefore are similarly rejected.
Regarding claim 5, ALBADAWI/ MOLCHANOV discloses the control method for the home device according to claim 1. 
However, ALBADAWI/ MOLCHANOV does not disclose that the control method further comprises: presetting a correspondence between the action of the user and the function performed by the home device.
MOLCHANOV teaches that the memory 1815 includes a gesture recognition program 1850 for recognizing, classifying, and determining gestures and translating the gestures into commands (e.g., enabling control of the computer system 1800) [0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of MOLCHANOV because doing so would eliminate distractions and difficulties for users to interact and utilize in-vehicle functions such as on-screen or physical button/knob, as recognized by MOLCHANOV.
Claims 11 and 17 correspond to claim 5 in scope and therefore are similarly rejected.
Regarding claim 7, ALBADAWI discloses a control device for a home device (control elements such as a television 6, speakers 8, a gas fireplace 14, or motorized curtains 16 [0019]), comprising:
a memory that is configured to store instructions (volatile memory 758)
a processor that is configured to call the instructions to execute a control method for the home device (logic processor 754), comprising:
recognizing a body contour of a user through a radar wave emitted (once human presence in the physical environment is recognized, the smart assistant computer attempts to identify the human. The entity tracker 100 can use techniques such as “coarse” facial recognition algorithms, images, voice recognition algorithms, or identifying the human based on their body shape, hair/skin color, etc. [0080]) from the radar wave sensor (one or more sensors 102 may include cameras, motion detectors, proximity sensors, radar systems, lidar systems, etc. [0031])
determining whether a recognized body contour is a specified body contour or not (context information 110 may include the entity tracker’s guesses/predictions as to an identity, position, and/or status of one or more detected entities based on received sensor data [0034])
in response to determining that the recognized body contour is the specified body contour, monitoring the user through the radar wave emitted from the radar wave sensor (upon confirming the identity of the human, the smart assistant computer dedicates a first level of computational resources to track the human [0081])
However, ALBADAWI does not disclose:
(monitoring) an action of the user
and controlling the home device to perform a function corresponding to the action of the user when the action of the user matches a preset action
In a similar field of endeavor, MOLCHANOV teaches:
performing gesture recognition based on a hand behaving as a non-rigid object [0045]
the host 108 determines commands associated with detected gestures that may be determined and communicates the commands to another system [0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of MOLCHANOV because doing so would eliminate distractions and difficulties for users to interact and utilize in-vehicle functions such as on-screen or physical button/knob, as recognized by MOLCHANOV.
Regarding claim 13, ALBADAWI discloses a non-transitory computer-readable storage medium having stored thereon computer-executable instructions (volatile memory 758) that, when executed by a processor (logic processor 754), execute a control method for a home device (control elements such as a television 6, speakers 8, a gas fireplace 14, or motorized curtains 16 [0019]) comprising:
recognizing a body contour of a user through a radar wave emitted (once human presence in the physical environment is recognized, the smart assistant computer attempts to identify the human. The entity tracker 100 can use techniques such as “coarse” facial recognition algorithms, images, voice recognition algorithms, or identifying the human based on their body shape, hair/skin color, etc. [0080]) from the radar wave sensor (one or more sensors 102 may include cameras, motion detectors, proximity sensors, radar systems, lidar systems, etc. [0031])
determining whether a recognized body contour is a specified body contour or not (context information 110 may include the entity tracker’s guesses/predictions as to an identity, position, and/or status of one or more detected entities based on received sensor data [0034])
in response to determining that the recognized body contour is the specified body contour, monitoring the user through the radar wave emitted from the radar wave sensor (upon confirming the identity of the human, the smart assistant computer dedicates a first level of computational resources to track the human [0081])
However, ALBADAWI does not disclose:
(monitoring) an action of the user
and controlling the home device to perform a function corresponding to the action of the user when the action of the user matches a preset action
In a similar field of endeavor, MOLCHANOV teaches:
performing gesture recognition based on a hand behaving as a non-rigid object [0045]
the host 108 determines commands associated with detected gestures that may be determined and communicates the commands to another system [0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of MOLCHANOV because doing so would eliminate distractions and difficulties for users to interact and utilize in-vehicle functions such as on-screen or physical button/knob, as recognized by MOLCHANOV.
Claims 3, 9, and 15 are cancelled.
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ALBADAWI, in view of MOLCHANOV, and further in view of Chen et al (US 10378706 B1 previously cited), hereinafter CHEN.
Regarding claim 4, ALBADAWI/ MOLCHANOV discloses the control method for the home device according to claim 1. 
However, ALBADAWI/ MOLCHANOV does not disclose that the control method further comprises: recognizing a distance between the user and the home device through the radar wave emitted from the radar wave sensor; and controlling the home device to turn off power when the user is out of a specified distance. 
MOLCHANOV teaches that for sensing drivers’ hand gestures, the maximum distance of interest can be                         
                            
                                
                                    r
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     = 1.5 m [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of MOLCHANOV because doing so would eliminate distractions and difficulties for users to interact and utilize in-vehicle functions such as on-screen or physical button/knob, as recognized by MOLCHANOV.
Additionally, in a similar field of endeavor, CHEN teaches that the control unit 140 can turn off the light source when the distance D1 is greater than the predetermined value for a period of time. That is, if no user is detected or if the user is rather far away from the table lamp 100, then the light source 110 can be turned off (col. 3, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the turning off light source when user is out of range because doing so would save power, as user is not likely to be reading near that light source, as recognized by CHEN.
Claims 10 and 16 correspond to claim 4 in scope and therefore are similarly rejected.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ALBADAWI, in view of MOLCHANOV, and further in view of Huang (CN 109871125 A previously cited), hereinafter HUANG.
Regarding claim 6, ALBADAWI/ MOLCHANOV discloses the control method for the home device according to claim 1.
However, ALBADAWI/ MOLCHANOV does not disclose that the control method further comprises: issuing prompt information when the action of the user does not match the preset action, wherein the prompt information is configured to prompt the user that the action of the user does not match the preset action.
In a similar field of endeavor, HUANG teaches that if the motion track of the face is matched with preset motion track, point bright second display screen simultaneously shows information in second display screen. If the motion track of the face and preset motion track are not match, then terminal exports prompt information, to prompt user to adjust facial motion track [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ALBADAWI to include the teachings of HUANG because doing so would allow the terminal device to detect user within a predetermined distance or preset range of face, in order to quickly open device and show contents, as recognized by HUANG.
Claims 12 and 18 correspond to claim 6 in scope and therefore are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley et al (US 2019/0086890 A1) discloses a system of household appliances configured to provide services according to user identity.
Koishida et al (US 2022/0012470 A1) discloses an intelligent assistant for responding to a first user and blocking subsequent responses to all other users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648